742 N.W.2d 350 (2007)
Matthew KENNEDY, Plaintiff-Appellant,
v.
FARM BUREAU GENERAL INSURANCE COMPANY OF MICHIGAN, Defendant-Appellee.
Docket No. 132295. COA No. 268021.
Supreme Court of Michigan.
December 27, 2007.
On order of the Court, the application for leave to appeal the August 3, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.